Case 1:21-cv-00227-NT- Document 1 Filed 08/11/21 Page I of 9 PageID #: 1

1Pro Se 1 {Rev. 12/16} Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

for the with’ RL 4
X eci¥ohaoe PIL
District of Me vi sae tue —
DS 1) Pe yB
Division
— ‘Bewirll.at
} Case Na
) (to be filled in by the Clerk’s Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes | No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-Y-
)
f 4 ) l,
“Town of fn Ce Sgt ?
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the A, Attach additional pages if

 

needed
Vo
Name on abla ( V2~
Street Address “dro VS le ge
— Oo

Citv aad County nr ‘celle
State and Zin Code
Telenhone Number 27s Ishe ELEaO

 

E-mail Address —OfiveCyoasbbosa Phy gabeoor ln

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

TNefandant Nn 1

Page of 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00227-NT Document 1 Filed 08/11/21 Page 3o0f9 PagelD #:3

1 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

=
Name

Tah ar Title ff been
Street Addrecc

City and Caunty
State and 7in Cade
Telenhoane Numher

Femail Addroce fif bnawn)

Nefendant Na ?
Name
Tah ar Title ff kno)
Street Arddrecc
City and County
Stata and Zin Code
Telenhnne Number

Femail Addrace ff tinwn)

Nefendant Nn 2
Name
Tah ar Title ff mown
Streat Addracc
City and Conntv
State and 7in Crna
Telonhane Nimber

Femail Addrece fifinaurd

Nefendant Na 4
Name
Inh ar Title ff bnawnd
Street Addrecc
City and Caunty
State and 7in Cade
Talanhnna Number

Fumail Addrace fif iawn)

Basis for Jurisdiction

-

Boon ok feRcelh

 

I6 ZU hig huseg |

ile. tod
0
207 £%§ Asoo

1

Clarissa Porter
+

eh

1 fof

C40 K+ |

 

aA
ne ek

 

FO7§ 28 956

 

 

 

Hele 45-00

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check aif that apply)

Federal anestinn

Diversity of citizenshin

Page of 5
Case 1:21-cv-00227-NT Document1 Filed 08/11/21 Page 4of9 PagelD#: 4

1 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Fill out the paragraphs in this section that apply to this case.

A,

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

If th

1.

} 1A 1 Wh |
Hi fl i; iy ah i : | if
IN ait Wao HEL , Kee Wy) Lt CATAL j dt My May ENO

asis for Jurisdiction Is Diversity of Caen

y bl oH
The Plaintiff(s) a

i My AYE)
TMs
a. If the plaintiff is an individual
The nlaintiff mame “T Aa an (MS A Ye is a citizen af the

 

Rtatea nf frame?

 

h Tf the nlaintiff ic a carnnratinn
The nlaintiff framed __ is inearnnraterd
nnder tha lawe of the Stata Af frame)

and hac ite nrincinal nlace af huocinacc in the State nf fame)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

The Defendant(s)

a. If the defendant is an Ck
The defendant faamo) Clarveca Dor cho ic a ritizen nf
the State af fname) Mbewe OW ic a ritizan of

fforeian nation)

the lowe af the Gtate af fname) and] hac ite

h Tf the defendant ic a enmmonratinn 4 .
The dafendant fname [own ‘ Por ( cel| ic incarnorated under
+
Aine

Arincinal nlare of hiciness in the State nf mame Maire
Mr is inearnnrated under the laws nf ffarcian nation)

and has its nrincinal nlare af huciness in fname)

ya

Page of 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00227-NT Document1 Filed 08/11/21 Page 6of9 PagelD #:6

1 Pro Se ! (Rev. 12/16) Complaint for a Civil Case

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

\ b vena Ave process Qugira bern Leno nish ofeach plocf
«bai ley andlacber: bu uolebedl fle

I. Statement of Claim re M i (oflits hd wads bam to bstmelecg ou Lis CLS

Write a short and ae statement “od. the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

S22 ataclod

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time, Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page of 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00227-NT Document1 Filed 08/11/21 PageQ9of9 PagelID#:9

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

Vv.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

owen 915)

a

Sionatire of Plaintiff QO. ste Ae,

Printed! Name of Plaintiff b 5 ~~ al Lo Nhe
oy

B. For Attorneys

 

 

Tate of sionine:

 

Sisnatire of Attarnev
Printed Name nf Attarney
Rar Number

Name of T.aw Firm

Street Address

State and Zin Code
Telenhoane Number
F-mail Address

Page of 5
